 

Case 1:20-cv-00615-JEJ-EBC Document1 Filed 04/14/20 Page 1 of 17

t-

Pro Se 14 (Rev. 12/16) Complaint for Violation. of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT
for the

Middle _ District of fen ASyl Veatien

Sc tatoo Division

 

Case No.

 

Desmoniray ware #45444 ~374

  

(to be filled in by the Clerk’s Office)

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list ofnames.)
oY=

ee

Oe ENT GK Livtenant Toutenan bt Leonwi€ Z APR 14 000 _

Ley # givalt Officer Hovbert

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in-the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

    

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files.. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may-include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of li
 

 

Case 1:20-cv-00615-JEJ-EBC Document1 Filed 04/14/20 Page 2 of 17

Pro Se 14 (Rey. 12/16) Complaint for. Violation of Civil Rights (Prisoner)
I. The Parties to This Complaint

 

A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed,

Name Demonrray Ward * 45714 - 374
All other names by which
you have been known:

 

 

 

 

 

ID Number Res'sser *145799- 374
Current Institution Admin'sttarive | lnired Spares Raitentiany
Address “THOMSOA ?.0: Pov ‘
Them$on Lilincis
City State

 

' B The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For.an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name CO octor EniéK
Job or Title (if known) Ps yehianric Vectot
Shield Number ifn i, nour
Employer UNTTED STATES PEAUTTEAITIARY
Address Post office Box 1000
Lew:S Bere PA [78 27

 

City 7” State Zip Code
vida capacity [| Official capacity
Defendant No. 2

Name TROUTMAN

 

 

 

 

 

  

Job or Title (jf known) Livtenant
Shield Number UAKnom
Employer Uniied. States a wenh'e Cy
Address Post ofllce Box 1000
Shute PA 17637
City State Zip Code

Page 2 of 11

 
 

Case 1:20-cv-00615-JEJ-EBC Document1 Filed 04/14/20 Page 3 of 17

Pro Se 14 (Rey, 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

I

 

Defendant No. 3

 

 

 

 

 

Name LEOMWICTZ
Job or Title (if known) Livienant
Shield Number Un Kaosln Ax Trice Casteng- Lime
Employer United States Ken Honhary
Address Post nflire Box [OOO
L ewigbera PA 17837

 

City 7 State Zip Code
Heciviaa capacity | Official capacity
Defendant No. 4

Name S TL A RT

 

 

 

Job or Title (ifkrown) 1 iveeneant

Shield Number Un Kaaw

Employer United States Renrtenzriaty
= | é

Address Post office Box 1000

 

~ Leud S ber PA [F337

"Y
‘ City A State Zip Code
Ddmdonr Ab 2 ndividual capacity | Official capacity

c Atechcar

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A.

  
  

Are yor bringing suit against (check all that apply):
Federal officials (a Bivens claim)

[] State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal ,  __ “u
officials? Planwel'S 3+4 Amenclment RiQhtS Uncier The “CRuE! And Uavsue-| Pyai Shavent Clomte
OL The UNITED STATES COMSTEDTFOW were violated “wAich Comie tim Pain, SubFeriagy

and Coabaui a5 Emotiong| Disiess

Page 3 of 11
y Case 1:20-cv-00615-JEJ-EBC Document 1 Filed 04/14/20 Page 4 of 17

. Dekaden®5. agus UE facups Sthaggataiunsensinntssionuncengganntutounitinnnnnl

j abet® Ua raon At This time ee rr
EmPlayec.. Unalred States Fenitentlary Bs
Pose office Box LOCO. “odtianwatl G Soka PE uleccataamstll tte OSE Ee

Lewis berg , Fean Sylvania TSS

 

 
 

 

Case 1:20-cv-00615-JEJ-EBC Document1 Filed 04/14/20 Page_5 of 17

 

 

 

dD. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of _
federal law. Attach additional pages ifneeded. Eect, Need Delendent in Comfleink wi
Dic regar A And Evil Lasenr Showedl Deliberate EndiMerence Te Plarwihe'’s Uarensots

Hh, wrecsless

bie Risxs 6f

035 Fo Adequare mental Health Trecdmenr Ark Retaliatiag
Aceinsk iim int ReStease Te His Mental Yealrh Crisi Dy Totrsing Plarwi€L with the use we Ambalaroty
wD q Polar Restrarats Flas Causing Bim Life Long ME CVE Pannnge ; anil onsalng fein ancl mate ee
As AResube of The Malicious Abuse an CloasiPl Oy The Use of PeSiratarc in Peslonse To HS Rercretahe
Metal Health Cont ipon which he Sougit HelP For,

UHL. Prisoner Status

Serious Harm ‘By Denyin tim Ace

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

[| Pretrial detainee

Civilly committed detainee

Convicted and sentenced state prisoner

 
 

LJ
[| Immigration detainee
C]
IM

Convicted and sentenced federal: prisoner

[| Other (expiain)

 

I¥. Statement of Claim

State as briefly as possible the facts of your case.. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.
4 .

   

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose,

& 269

 

Unsed States Penventar yb ewig foe 14) Manosment Vark Jun 3,A0[} Tivan

Page 4 of {1
sian : “Pebore Cattine

4 Case 1:20-cv-00615-JEJ-EBC Document1 Filed 04/14/20 Page 6 of 17 ~

” Staaat ne Bei Under lytog Mit 1 Clains” Bae _

cn r Ca. The “Vhsste. of Jenary 3; 2014 while housed At. Lewy! vstey 5 Skecial Masag imeny- thet

Plant si Eat Ward | SAT: 379 in The Secious Troubles of Cre

; “ttm To AaemPt <etde nbatiudd hex To 1. Adee / Mente| Health Freutmont 7
oS 6 ofc tals Relsing To Place Flantff in Self Laem Olser Vonion States AP eet Hering

co BNe Or ¢C pens as sa. Attemle Te. Compt Suicide...

 

5° Himsal€ da ArtemPe. ‘Z AGL Hiinselé ORcot Unubert Showed Deliberate

“Cutting Himself ia Atte To KA thimsel€ Ceauase Ae acs atotmed By My By Henne YB tunes of
- “MS. Selecta Thanghis, And. Refasel To And Failed To Gee oil the Fitse He Mewes §
- Aulel 2 Peah'fee Seatetoker| Arembrs ©

 

a ( #5), Lineneaty Veaciende As. Beity Sa afor med. Oy Reet Heubert vob a lean 5 > Succcchel

 

| Abbemtes, Eseotied Plann To Medical For, a of The Latetads fons fous ons
Aen which He inFiicted. UPon thmself ia Atemle Jp Comit Suluide cote ee
[ewoest } EnioK. “Decror EaitK nice on The Ete Blea of D Block.

cn. . ‘ny easing ne BO. p Bh ity ‘Prosedale When Aa inmate. “ude Cometh ebde

teas. Mendesory inmate Be Placed. in. SelP Hatin observatua Stechas /Sfec fal HeaSias which
| Rese ces Wntuses who Are Suwitédal From Clorh! lag Of fay y That Mess Be. Keb
: Case 1:20-cv-00615-JEJ-EBC . Document 1. Filed 04/14/20 Page 7 of 17

‘IV Sis ank of Claim” “Ar racn mer” Fo Sechion J “hese Sabcombne
ee — Stermentof Paces Undert ying All Claims a fage FQ

ant, Connection With The inmase Comibiag. of. Aeten bing. To To. Comitt Suicide
hil 2 Kecleving, Meare Healt CrisiS Counsel. bag And Evaluations Per Policy.

| Procecture.

  

o Tbk oe En: 6K Stased. To Plante ce “Youre C Ge: nag Fa. Gol ee
| Howe Cell of. = a ee a eee ee acti EniGK Trend

Sl aeetiee oe A A Bem of oF. ibe ea ey Eni 6K wanted To 5 Hees dee .
Anbu Restralnes Because. This would Lnflice Crrel and Unusual Punishmenton
| Plaanth As A Reteliatory KesPonse. To ds. Deteiorad'ag Mental tealtA Condition
“pohich Cause Plentif€ To Want To Comitt Suicide,

5)9 Deb eadent Doctor) Eniok Knew Ard wes Fuily Ausre of PhannteS Mend Health

“ Conitton “Detenorahng Fhuns. Mating Him kat Te Gonitt Suche nel Faihito Kestand —
a Rexsonubl y Recsuse “Delendene ietasek To Place PlareCla SelB Hare Obseciistion S Sars,
However Afr Plearit aig oDeleakent That te Split Felr Swletdad. “Voctol 4 EaAlbih
“lelack: Lithuncat® 76 ourman Te Place Mantiffia Hacd Robalaroty. beanie Jan] Be
Doss Ar feel hil Anymore. As Rete liana And To inflica Comel Ard Unusual RnShevat
: on Plamitl Because The Cestriars when. Used in An Abasive one Maliciens Manner 1

‘Pan’ 54 Vianelfe would. Canse.Bim Extensive Pain 2 Subher ing And Vocmenene Aiee Ve Runage « eo

   

Ons

 
 
   

i

 

4h “a Aimselt os Ch wes. Leder a ee Plann tes Aertel i Weal,

Cade hoa /Lacombeteacy, BAe, Sete of Milad He uns ia Ab Pe He oP snciloat Wes.
VIE Sef For Stahl TD eae Analse!Plnery Entraculon GPy Pla Ay RESo ‘4 ya Therefore Ext flatged
| Case 1:20-cv-00615-JEJ-EBC Document 1 Filed 04/14/20 Page 8 of 17

‘Ty Stetment of Cl Cladn  Abtecnment For Seton TD fase 2 é Comlaink
“ Statment of Facts Uneler lyeng All Au Cl larm 5"  Page®3 Stns

Z

cof
2B winatunciantioadl DP sccPl! brary inmctions Placed Him ia Ambalatory. fee sivalngs with The Melious =
ees toteas of Causing, Plena Pexin.§ Subleri ing. Day USing The. Reseiosars on him in An Abuse.

el | Mennel. By Placing The i Resernints of Plan So & bghs Aro HS wife, walmyand
tee an tntanecnca : Aaties. 1. Cosased Plant To. Sub0. From Permanent Lik bang AMeive nme whlen he.
4 = , thes Constantly Sought Medical Treatment For Since Thea.

: CD, Liveenaats Leonmict. Apter Being ondeseck By Luteaene Touriten 76 white Phu?

C3). Livienant§ iLeonance | i+ > Sivalh, cwk b+} } TToueMan Trfotmedt Benxi After 2nreins
nn ne : G {LD 102. where. Ponit vies Belang Held Ther They Are Making bln Safer As A Resale
a His Atempes To Comte Seai cide. « ay Léeonwit y Ley Thaatman yank LY Stuatt Showed
4 Deltvciare indiMererce To Plann * Unteasonble Risk of Serious Balm Because
L. They Unew Plennl would Sutter ilteParable iatury BY Mem Placing the Festreiars on Hn

 

ee oe a 20-5 hn Dace tt Worn Cast. im Lite loa 5 Mtr ve. Damage Te Resalcare.. Aopin Sh im Fol
a aeons Suit: Che. ve Mhey Bled Jo. oes Reasonably @ oy eadaleyng, § int Ke ta sole ACES
eee canned To. tmblement Crea end Unysual Rnishmink Againgh Pleat weibh fy. Abusing Him with Rest ras’ ake

. pun Be L dateak. Fo JAIul@ Ben

 

Vy adh |

- “YPoins + Resincines, hs Ar 3.30 PM Plaatff was Plated in Amb Aer oe

. . on ify Clonee wes Flecead in 4 Prine Restraints ofa. PlanwPe ucsePlacedk ‘n-

oo oe “Arthalestor y Restracnes on The 6 of Vanuery Bt. Plensif?. was Plaetly Token oar
/ of Restraints. And les ty rreParably Hermed Due To The Abuse Anck Sublered Pirmaene

Oo Mabie Damage As A Result ouch will Guse dim LG felorg Yasin eneh Sully

8 oe ne To Mose TonPlartedk Anainsi He Lim By Decrot j Eni 6K y Le j Vowtreny

Bee ee de be Seay each. Lt Leonwic? As Retaliohon Agacasr iy bas AML,
, een Mb sutide DonS a iedgiet Povide sim Adore son Ch ith Treatment, pe
/ Case 1:20-cv-00615-JEJ-EBC Document 1. Filed 04/14/20 Page 9 of.17

YSIS as tee ug ehh

NEAL Letts avaennnen anni

SEES SUSE Unc ichaetael!

Ae ti ee  Statment of é

iz. etneer-of Claim” Avechment" for Section TO > 5. of oe —
B Facts Underlying All Cleins"” fege FH :

 

ft

lm Mice. And Madie. this Whe Je. Cental. (ibaa, wes, al a

poe Ac#ions Sablets tre ankle Herm. a

bad ee And SubherS May Wala. Anck Suferlas.

 

EEE EL cha bana naceeatiitien cot nasainmcannenatfafbes

SEES nected

TERS SU LL

CEE SUSU SUSU IS SEI

 
 

Case 1:20-cv-00615-JEJ-EBC Document1 Filed 04/14/20 Page 10 of 17

 

Pro Se 14 (Rev. 12/ 16) Complaint for. Violation-of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) ocour?, J, A 3 720 i4 To Tee aves'y b ey

DOE bins Fron Around the Sa‘hil Tine of 7100 clock A.A da 1/3/aia

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what? oy
Was anyone else involved? Who else saw what happened?) See Attachment AJext Pace /é Khibit Ss
AS Aptachynent Rasyest !) Throws htt |

 

¥. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical .
treatment, if any, you required and did or did not receive. Plann Suffers Flom Permanett MEefve Dowmeage in both

His ihSrs And Barh bis Aniles yuiich Causeg Shoorlng PalnS To The Polne As To vthife He Cant
Feet Blood Ciltculetion tn Several oP Wis Fdngers Ard Toes. Planhlf Hes To Consdonst] y Sek
Medital Trermene Far His Dein Because it iS.ONGoi ng .

 

Vi Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the a eee. Explain the basis for these claims.
ET) PlansiGh Requests Com PeaSaroty Dovnages Againse Each Defenslent Sefarately, Aad Individual
c -In The A hou of $85, O08} AS % Reso iy af ine. Physical Endarys He sl Mcredt "
OD Plani&h Requests Punitive Damages Agalngr Each Delendent SePe rately And Ladividually ig The Amounr ol
£295 000 ‘Each Due Jo The Defendernss wireckiless Disregard Aad Evil Zaveor Te Indupe Flane: ¥
; Damoyes in The Amoane of 8) dolly. Against Gach De aden Scfarapely ond

ag lanrhh Requests A/omine| “ .

C 3). flagyl Ket Ker The Wolapion’ ef HIS Rights: Pint
ee Up nll Demands Dury Tetial or All Bssues ia, Comic ar, ys
Bee eke thoancis Recovtly of Ail Gost Za Connection Wwiky THs LewSett

(#6) Plavi ll Requesre F declaratory Kehek Ageia Dhabnes Stenine Das Their Aah Violate Nas Wah
CET) Blan Requeses Any Adidictond Relic Med y's Courr Tees Tuse; Hoherjarel Equitable

Page 5 of 1!
 

Pro Se 14 Rev. 12/ 16) Complaint for: Violation of Civil Rights (Prisoner)

Vil.

Case 1:20-cv-00615-JEJ-EBC Document1 Filed 04/14/20 Page 11 of 17

 

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”),42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to. prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies:as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

 

 

 

 

  

A,
If yes, name the jail, prison, or other correctional facility where be were confined at the time of the
events giving rise to your claim(s). UATE STATES PENZTTENTEARY
al at . .
B, Does the jai prison, or other correctional facility where your claim(s) arose have a grievance
[-] No
| Do not know
c. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose

cover some or allof your claims?

 

[| Do not know

If yes, which claim(s)?

Page 6 of 11
 

Case 1:20-cv-00615-JEJ-EBC Document 1 Filed 04/14/20 Page 12 of 17

 

 

D. Did you filé: a grievance in the jail, prison, or other correctional] facility where your claim(s) arose
concerping the facts relating to this complaint?

 

[] No

If no, did you file.a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[| Yes
[J No

E, If you did file a grievance:

1. Where did you file the grievance? | guJiS berg iPA ) Resiong | office pAnd Cea Wel OLA ve

 

2, wee did you claim in your grievance? Cruel Ard Lawnsug Darchmeny vineler me St Arend mont
of TRE UcS. Consthann

 

4 t f fi
3. What was the result, ifany? All Grievances tas Léwed

 

4, What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe all efforts to appeal to the ighest level of the grievance process.)
BP Grloyed Ab “LAshtoblonad Level ws “‘Denuaol Aifaled Fé bestened obhve

whith wes Hema Affeded 76 Cenitel oie whith was Dejitd

  

 

Page 7 of 11
 

Case 1:20-cv-00615-JEJ-EBC Document1 Filed 04/14/20 Page 13 of 17

 

 

PF, If you did not file a grievance:

1. Ifthere are any.reasons why you did not file a grievance, state them here:

7

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

AL | ft

G. Please set-forth any additional information that is relevant to the exhaustion of your administrative
remedies.

| LL:
(Note: You may attach as exhibits to this complaint any documents related. to the exhaustion of your
administrative remedies.)

VII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[Jy

No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

AMA
4

Page 8 of 11
 

 

Pro Se 14 (Rev, 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

A,

Case 1:20-cv-00615-JEJ-EBC Document1 Filed 04/14/20 Page 14 of 17

 

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

 

If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

Parties to the previous lawsuit

 

 

 

 

 

 

 

Plaintiff{s) tha
Defendant(s) ws fila
7 rey
Court (if federal court, name the district; if state court, name the county and State)
LA
?
Docket or index number
f
Aft &:
7
Name of Judge assigned to your case )
io
LL &
Approximate date of filing lawsuit ’
LL A
Is the case still pending? M/A
[| Yes
LJ No
$
If no, give the approximate date of disposition, AZ, UY 4
7

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

_ WA

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 1:20-cv-00615-JEJ-EBC Document1 Filed 04/14/20 Page 15 of 17

 

 

 

 

If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (Jf there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) “ De mpi Ley Wath & 4514 = 37h. 7 7
Unged Shakes, abhicel, Wei F Gand] oer; Ho oicel! Tehnson 1 RA] Lol bareZel
Defendant(s) “AAD: Andrew Edinget, Lufoid | BER CEC. Bis el okbiNcer Homies ole! Rite.

 
       
 

   

   

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket orindex number j//7~ CV- 16385

 

4, Name of Judge assigned to your case J. Jones

 

5. Approximate date of filing lawsuit

Se Prember 12 Qol7

6. Is the case still pending?

a

If no, give the approximate date of disposition

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered | .
in your favor? Was the case appealed?) (ese, wes Dismissed Pot failure Te Erhowse Ad Mind erative
MANS | cand Faslare TO ComPly with Loced Rulesel Chuil feecedure Dy froviding Bel with
Memfordum of Law {ase Csations

 

Page 10 of 11
 

 

 

Case 1:20-cv-00615-JEJ-EBC Document 1 Filed 04/14/20 Page 16 of 17

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after.a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal .of my case,

 
   
   

     

 

         

 

 

 

 

 

 

 

 

 

 

 

Date of signing: aIC/QA~

Signature of Plaintiff l \ J arson aie Ubeanrd.

Printed Name of Plaintiff \Jemonivay ward #45994 -379

Prison Identification # HUGHAY ,

Prison Address AUS? Thomson 2 0. Box i022

Thomion TL. 6(ag5
City State Zip Code
B. For Attorneys

Date of signing:

Signature of Attorney

Printed Name of Attorney

Bar Number

Name of Law Firm

Address
City State Zip Cade

Telephone Number

 

E-mail Address

 

Page }1 of 11
 

BISIEEEBC Document1 Filed 04/14/20 Page 17 of 17

Den Mol n+fay Wew ~-f Fouad 379
Ad a Str oti ve Unite oF ares fen renner vy So

shom Son | I L bl 238 5 pa

EGEIVED
CCAANT TON

 

 

 

 

 
